Citation Nr: 0522865	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran served with the recognized Philippine guerrillas 
from November 1943 to November 1945 and Regular Philippine 
Army service from December 1945 to March 1946.  He died in 
September 1979.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

Pursuant to 38 C.F.R. § 20.900(c) (2004), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.  


FINDINGS OF FACT

1.  The veteran died in September 1979.  He had active 
service during World War II, but no service as a former 
prisoner of war (POW) has been verified.  The appellant is 
his surviving spouse.  

2.  At the time of the veteran's death, service connection 
was in effect for amputation of the right index finger, 
evaluated 20 percent disabling.  

3.  The appellant alleges that the veteran was totally 
disabled at the time of his death and unable to work due to 
his service-connected right finger amputation.  The veteran 
never applied for a total disability rating based on 
individual unemployability.  

4.  The appellant has not presented a reasonable claim of 
clear and unmistakable error.  

5.  The appellant's claim for DIC pursuant to 38 U.S.C.A. § 
1318 based on hypothetical entitlement to a total disability 
rating for a continuous period of at least 10 years prior to 
the veteran's death is barred by law.  


CONCLUSION OF LAW

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is not established. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a).  
In January 2005, the Board denied service connection for the 
cause of the veteran's death.  

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of his own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-
connected disabilities must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least five years from the date of the veteran's separation 
from service.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service-connected-
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In such 
cases, the claimant must set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA revised 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  NOVA I 
at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, the 
Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
It noted that 38 U.S.C.A. § 1311(a), which also has 
"entitled to receive" language, as interpreted in Hix, was 
virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  The Federal Circuit remanded 
the case for VA to undertake expedited rulemaking to explain 
the rationale for interpreting the statutes differently or to 
resolve the conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 38 
U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening-"hypothetical entitlement" claims.  

Based on the above discussion, the Board finds that the 
appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318 is 
barred as a "hypothetical entitlement" claim.  The 
appellant alleges that the veteran was 100 percent disabled 
on the basis of unemployability, for at least 10 years before 
his death due to his service-connected right index finger 
amputation.  The record shows that, at the time of the 
veteran's death, service connection was in effect for 
amputation of the right index finger; a 20 percent rating had 
been in effect for that disability since 1946.  The record 
does not show that the veteran ever filed a claim for a total 
disability rating based on individual unemployability.  Thus, 
her claim is for "hypothetical entitlement" only, which VA 
has reasonably barred as a matter of law.  The appellant 
cannot now for the first time claim that the veteran was 
unemployable due to service-connected disability.  

The Board notes that, on the appellant's VA Form 9, received 
in May 2005, indicating which issues she was appealing, she 
wrote, "All (for a clear and unmistakable error)."  
Section 3.22 provides that "entitled to receive" also means 
that, at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because he had applied for 
compensation, but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision.  

However, the Court has held that, for a claim of clear and 
unmistakable error (CUE) to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  In this 
case, the appellant has provided no information whatsoever as 
to which rating decision during the veteran's lifetime she 
claims was in error or as to what the error was.  Absent such 
information, the Board finds that she has not reasonably 
raised a CUE claim.  

Accordingly, the appellant's claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).  

The Board notes that the record does not reflect that the RO 
has provided the veteran with notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, inasmuch as 
the law and not the evidence is dispositive of the instant 
claim, the VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002); VAOPGCPREC 5-2004.  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


